DETAILED ACTION

Claims status
In response to the application filed on 05/14/2020, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 11/02/2020 have been reviewed and accepted.


Allowable Subject Matter
After conducting a complete search and consideration, claims 1-30 are found to be allowable. Claims 1-30 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method of wireless communication, comprising, by a user equipment (UE) having at least a first panel and a second panel: 
receiving at least one downlink reference signal from a base station; 
transmitting a first report including a first mapping of the at least one downlink reference signal to one or more panel identifiers; 
receiving a configuration of an uplink reference signal resource; 
transmitting, in response to the configuration, an uplink reference signal using a selected panel of the first panel or the second panel, the selected panel being associated with a selected panel identifier; 
transmitting a second report including a second mapping between the selected panel identifier and the uplink reference signal; 
receiving an uplink grant indicating the selected panel associated with the selected panel identifier; and 
transmitting an uplink data channel using the selected panel.” in combination with other claim limitations as specified in claims 1-30.
With respect to claim 1, the closest prior art “Jung et al. (US20200119799A1)” teaches the method of receiving at least one downlink reference signal from a base station; 
See Fig. 2: receiving the selected DL reference signal configured for a link recovery; ¶. [0062]); receiving a configuration of an uplink reference signal resource (See Fig. 2: determining the selected DL signal configured for a set of UL spatial relation as a reference signal; ¶. [0062]); 
transmitting, in response to the configuration, an uplink reference signal using a selected panel of the first panel or the second panel, the selected panel being associated with a selected panel identifier (See Fig. 2: A default power control parameter value for the physical uplink channel transmission is determined 206 in response to determining the selected downlink reference 
signal is not configured for any of the set of uplink spatial relation configurations until the user equipment receives an activation of an uplink spatial relation configuration; ¶. [0062]);
transmitting a second report including a second mapping between the selected panel identifier and the uplink reference signal; receiving an uplink grant indicating the selected panel associated with the selected panel identifier; and transmitting an uplink data channel using the selected panel (See Fig. 2: the physical uplink channel is a physical uplink shared channel, and each of a set of sounding reference signal resources is associated with one of the set of uplink spatial relation configurations and maps to an SRI-PUSCHPowerControl configuration. ¶. [0067]).
However, neither Jung nor any other prior arts explicitly/implicitly teaches “transmitting, in response to the configuration, an uplink reference signal using a selected panel of the first panel or the second panel, the selected panel being associated with a selected panel identifier; 
transmitting a second report including a second mapping between the selected panel identifier and the uplink reference signal;.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416